DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                  PAIGE RYON and HEATHER RYON,
                            Appellants,

                                      v.

                        ROCKIN’ H RANCH, LLC,
                              Appellee.

                                No. 4D21-587

                               [October 7, 2021]

  Appeal from the County Court for the Nineteenth Judicial Circuit,
Martin County; Jennifer Alcorta Waters, Judge; L.T. Case Nos.
20000791SCAXMX and 2021DC0587.

    Stuart E. Goldberg of Lichtblau & Goldenberg, P.A., North Palm Beach,
for appellants.

   Scott A. Cole of Cole, Scott & Kissane, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

WARNER, GERBER and ARTAU, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.